Citation Nr: 0031501	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  95-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of right pneumothoraces.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied a claim of entitlement to 
a compensable disability evaluation for residuals of right 
pneumothoraces.  It was remanded by the Board in January 
1999, for additional development.  The development that was 
requested has been completed, and the Montgomery, Alabama, RO 
has returned the case to the Board, for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Reasonable doubt has arisen as to whether the service-
connected residuals of right pneumothoraces are currently 
productive of mild respiratory impairment.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for the 
service-connected residuals of right pneumothoraces have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6814 (1996); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented an 
application for VA benefits that is substantially complete.  
The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claim has been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the veteran contends that his service-
connected respiratory disability should be rated higher than 
evaluated, due to its current severity.

A review of the file reveals that the service-connected 
residuals of right pneumothoraces were historically rated 
under Diagnostic Code 6814 of the Schedule, which was the 
diagnostic code that addressed the rating of spontaneous 
pneumothoraces prior to October 7, 1996, after which date 
amendments to that part of the Schedule became effective and 
that particular code was replaced by the current Diagnostic 
Code 6843.  See 38 C.F.R. § 4.97, Part 4, Diagnostic Codes 
6814, 6843.  A noncompensable rating has been historically 
assigned for this disability in the present case pursuant to 
the provisions of 38 C.F.R. § 4.31, which permits the 
assignment of a zero percent rating when the schedular 
criteria for a minimum rating are not shown to be met.

Diagnostic Code 6814 mandated that the residuals of 
spontaneous pneumothoraces be rated analogous to bronchial 
asthma under Diagnostic Code 6602, which in turn, provided 
for a 10 percent rating for mild bronchial asthma, with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year, with no clinical findings between attacks; a 30 percent 
rating for moderate bronchial asthma, with asthmatic attacks 
rather frequent (separated by only 10 to 14 day intervals), 
with moderate dyspnea on exertion between attacks; a 60 
percent rating for severe bronchial asthma, with frequent 
(one or more weekly) attacks, marked dyspnea on exertion 
between attacks, with only temporary relief by medication, 
and more than light manual labor precluded; and a total (100 
percent) rating for pronounced bronchial asthma, with very 
frequent attacks, severe dyspnea on slight exertion between 
attacks, and marked loss of weight, or other evidence of 
severe impairment of health.  See 38 C.F.R. § 4.97, Part 4, 
Diagnostic Codes 6602, 6814.

Diagnostic Code 6843 provides for a 10 percent rating when it 
is shown that the forced expiratory volume in one second 
(FEV-1), or the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC), is between 71 
and 80 percent of the predicted value; or when the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) is between 66 and 80 percent of the 
predicted value.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6843.  A 30 percent rating is warranted, under the same 
diagnostic code, when it is shown that the FEV-1, or the FEV-
1/FVC, is between 56 and 70 percent of the predicted value, 
or when the DLCO (SB) is between 56 and 65 percent of the 
predicted value; while a 60 percent rating is warranted when 
it is shown that the FEV-1, the FEV-1/FVC, or the DLCO (SB), 
is between 40 and 55 percent of the predicted value, or when 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6843.

Diagnostic Code 6843 of the Schedule further provides for a 
total (100 percent) rating when it is shown that the FEV-1, 
the FEV-1/FVC, or the DLCO (SB), is less than 40 percent of 
the predicted value; when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); when there is cor pulmonale (right 
heart failure); when there is right ventricular hypertrophy; 
when there is pulmonary hypertension (shown by Echo or 
cardiac catheterization); when there are episodes of acute 
respiratory failure; or when the severity of the disability 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Part 
4, Diagnostic Code 6843.

As explained in the January 1999 remand, the United States 
Court of Appeals for Veterans Claims has held that whenever a 
change in the applicable VA regulation takes place during the 
pendency of an appeal, the claimant is entitled to have the 
version of the regulations that is most favorable to him 
applied to his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The effective date of a rating based on a new 
regulation, however, cannot be earlier than the effective 
date of the new regulation.  In this regard, it is noted 
that, in a very recent precedent decision, VA's General 
Counsel held that, when a provision of VA's Schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  If the Board determines that it is, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but not 
earlier than, the effective date of the change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

An August 1995 VA medical examination report reveals a 
history of three pneumothoraces on the right side during 
service in 1966, with complaints of feeling like the right 
lung was not expanding, and pain all the way from the right 
lateral chest area that ran down the arm to the tip of the 
finger.  The pain was described as a "dull ache," a 
discomfort, and tightness in the right chest, which the 
veteran said occurred when walking or doing any kind of 
exercise.  Medication taken for arthritis reportedly helped 
the discomfort.  It was also noted that the veteran smoked a 
pipe, and that he had a 20-year history of smoking less than 
one pack of cigarettes per day.  The veteran denied any cough 
or shortness of breath.  On examination, it was noted that 
the veteran was well developed and well nourished.  
Respiration was 18, and the lungs were clear to auscultation 
and percussion, except for a very rare end expiratory wheeze.  
The diagnoses were listed as status post right pneumothorax, 
times two, with chest tube placement, times two, and chronic 
discomfort from the right lateral chest tube site; mild to 
moderate chronic obstructive pulmonary disease (COPD), 
secondary to smoking; and right lower lobe nodule, etiology 
unknown.

VA pulmonary function tests conducted in September 1995 
revealed FEV-1 and FEV-1/FVC levels that were 62 percent and 
75 percent of the values predicted, and the physician's 
interpretation of these studies as representing mild to 
moderate obstructive ventilatory impairment, with 
hyperinflation.

According to a May 1999 VA medical examination report, the 
veteran gave a history of two spontaneous pneumothoraces 
during service in 1966, with problems with his right lung 
ever since he had the second pneumothorax.  Currently, the 
veteran said that he suffered from a mild, dull ache that 
could be uncomfortable at times.  He denied any shortness of 
breath with exertion, or even at rest, as well as any 
difficulty with breathing.  He also denied any chest pain or 
lightheadedness, and stated that he took ibuprofen for the 
dull ache around the site of an inservice chest tube 
placement, which helped.  He again gave a history of tobacco 
use, and denied any coughing or hemoptysis at the time of the 
examination.

The above report also reveals that, on examination, the 
veteran was well developed and well nourished.  His airfields 
were clear to auscultation and percussion.  The subscribing 
physician further indicated that pulmonary function tests had 
revealed FVC values of 87 and 95 percent, pre and post-
treatment, respectively, as well as FEV-1 values of 65 and 71 
percent, pre and post-treatment, respectively, with normal 
lung wall volumes.  He also noted that a chest X-Ray had 
revealed an increased conspicuity of a nodular opacity at the 
right lung base, for which a CT scan was recommended, in 
order to clarify what this lesion represented.  In 
conclusion, the examiner stated that the veteran had a 
history of two spontaneous pneumothoraces, with some 
"minimally distressing" musculoskeletal pain at the site of 
the second chest tube placement, which was relieved with 
ibuprofen, and that "[h]is pulmonary function tests are 
primarily limited secondary to his lung history of smoking 
cigarettes and a pipe and some early restrictive disease."  
It was again noted that a CT scan was being recommended to 
further delineate the nodular opacity of the right lung base, 
and that there were "no further recommendations for 
treatment."

A May 1999 VA plethysmograph report reveals FEV-1 values that 
were 65 and 71 percent of the predicted values, and a FEV-
1/FVC value that was 75 percent of the predicted value, and 
the physician's interpretation of these studies to the effect 
that spirometry revealed a moderate obstructive ventilatory 
defect, that there was no significant improvement post 
bronchodilator, that lung volumes revealed air trapping and 
hyperinflation consistent with obstructive physiology, and 
that the airway resistance was increased consistent with 
obstructive physiology.

The record also contains the results of VA pulmonary studies 
conducted more recently, in October 1999, which reveal FEV-1 
values that were 53, 57 and 58 percent of the values 
predicted, as well as a VA outpatient medical record also 
dated in October 1999, which reveals assessments of pulmonary 
nodules, most likely benign, and mild COPD, regarding which 
the veteran was advised to "quit smoking."

At first sight, the FEV-1 and FEV-1/FVC values reported in 
1999 would seem to warrant a 30 percent rating under 
Diagnostic Code 6843.  However, the record shows that most of 
the impairment reflected by said studies is attributable to 
the nonservice-connected COPD, which is shown to be secondary 
to a two-and-a-half decade history of daily cigarette 
smoking, which reportedly started after service (i.e., 
sometime around 1975, according to the record).  In this 
regard, it is noted that, as discussed earlier, the VA 
physician who examined the veteran in May 1999 indicated that 
the veteran's history of two spontaneous pneumothoraces was 
now productive of "some minimally distressing 
musculoskeletal pain at the site of the second tube 
placement" [emphasis supplied], and that the veteran's 
pulmonary function tests were "primarily limited secondary 
to his lung history of smoking cigarettes and a pipe and some 
early restrictive disease"[emphasis supplied].  The VA 
examiner did not differentiate between the impairment that is 
caused by the nonservice-connected COPD, secondary to 
smoking, and the impairment that is caused by the service-
connected residuals of right pneumothoraces, if any.  
Therefore, it would be unfair to the veteran to rate his 
service-connected disability under the new rating criteria 
(i.e., Diagnostic Code 6843) because, if that were 
accomplished, the only logical conclusion would be to deny 
the requested increased rating on the basis that the 
impairment is primarily caused by a nonservice-connected 
condition.  Rating the veteran's service-connected disability 
under the old rating criteria, however, would be beneficial 
to the veteran in this particular case because, in doing so, 
the Board could resolve reasonable doubt in favor of the 
veteran and find that the service-connected residuals of 
right pneumothoraces are currently productive of mild 
impairment of the veteran's respiratory functions.

As discussed earlier in this decision, the veteran has denied 
any breathing problems, including shortness of breath, and 
has limited his complaints to say that he suffers from 
discomfort and tightness, or dull pain, in his right chest 
area, which he believes is a symptom of his service-connected 
residuals of right pneumothoraces.  The examinations of the 
veteran's lungs have been essentially normal, other than for 
evidence of pulmonary nodules and the aforementioned 
ventilatory impairment which, again, has been primarily 
attributed to his nonservice-connected COPD, secondary to 
smoking.  Moreover, it has been noted that the veteran's 
history of right pneumothoraces is currently productive of 
only minimally distressing musculoskeletal pain at the site 
of the chest tube placement.  Therefore, the medical evidence 
is insufficient to find that the service-connected residuals 
of right pneumothoraces are currently productive of a 
respiratory impairment that is at least moderate in nature.  
Reasonable doubt has arisen, however, regarding the question 
of whether the service-connected residuals of the right 
pneumothoraces that occurred in 1966 are currently causing 
mild respiratory impairment in the veteran.  On one hand, the 
symptomatology has been noted to be primarily due to a 
nonservice-connected condition while, on the other hand, the 
physician who examined the veteran in May 1999 also opined 
that the veteran had "some musculoskeletal pain at the site 
of the second chest tube placement that is minimally 
distressing" [emphasis supplied].

In view of the above finding, and resolving any reasonable 
doubt in favor of the veteran, the Board concludes that the 
schedular criteria for a 10 percent rating for the service-
connected residuals of right pneumothoraces have been met.

Finally, the Board notes that the record shows that the RO 
has yet to determine whether the matter on appeal should be 
referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of the 
potential assignment of extra-schedular ratings under 38 
C.F.R. § 3.321(b)(1).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board finds it unnecessary to refer 
this case for extra-schedular consideration, due to the lack 
of a reasonable basis for further action on this question.


ORDER

A 10 percent rating for the service-connected residuals of 
right pneumothoraces is granted, subject to the laws and 
regulations pertaining to the disbursement of monetary 
benefits.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


